     Law Office of Eric K. Berg
     EricK. Berg; SBN 160302
                                                                           .   E
                                                                               .



     1315 L Street                                                  FEB Z8 2019
 2   Bakersfield, California 93 3 01
                                                              CLERK, U.S. DISTRICT COURT
     Telephone: (661) 864-1809                              EASTERN DISTRICT OF CALIFORNIA
 3   Facsimile: (661) 631-1917
                                                            BY        ~~
 4   Attorney for Defendant,
 5   Zhiqiang Sun
 6       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

 7
                               CALIFORNIA- BAKERSFIELD DIVISION

 8                                                      Citation No::· -· 757092/ CA 71
     United States of America,                             5·. rg -~ - oo :;t.c; ;;>- - ::s L\
 9
                     Plaintiff,
10                                                      WAIVER OF DEFENDANT'S
            vs.                                         PERSONAL APPEARANCE
11
                                                        [Federal Rule 43(b)2]
12   ZHIQIANG SUN,
                     Defendant.                         Date: f.t\At~t-f ~ 2..~tf
13
                                                        Time: q '-o d fl 111
14                                                      Div:     '      ' ·

15

16

17
             The undersigned defendant, having been advised of his rights to be present at al

18
     stages of the proceedings, including all motions, legal arguments and trial, and havin

19
     been advised of his right to be confronted by and cross-examine witnesses, hereby
20   waives the right to oepresent arany and all proceedings herein stated.
             The undersigned hereby requests the court to proceed during every absence o
21
     defendant, and hereby agrees that defendant's interest will be deemed represented at al
22
     times by the presence of her attorney, the same as if the defendant was personally presen
23
     in court.
24
             Defendant further agrees that notice to defendant's attorney that defendant'
25

26
     presence in court on a particular day at a particular time is required, shall be deeme

27   notice to defendant of said requirement for her appearance at said time and place.



     Waiver of Personal Appearance
 1           Defendant further agrees and expressly permits defendant's attorney to enter a ple
2    of not guilty, guilty, or no contest to the charges. And further waives defendant'
3    presence at sentencing, agreeing that notice to defendant's attorney of the sentence i
4    this case will be notice to defendant. If probation is granted,· defendant hereby agrees t
5    accept and follow all terms and conditions of said probation, and/or all other lawful
6    orders of the court regarding sentencing in this matter.
7            Defendant expressly warrants by signing this document that he does not live in th
 8   city of Bakersfield and. it would be a financial hardship for    h~r   to. he present for eac
 9   hearing and in the interests of justice requests that his presence not be required.


:~   Date: - -}-'1) -/
              ---''----------
                              ~
12                                                                  Zhiqiang Sun
13                                                                  SO~G- /fA7
                                                                   Streetress
14
15
16
17
     Date:   l/2- tJ / {1
18

19                                                                   Eric Ber
                                                                Attorney for efendant
20
21                                             ORDER
22           GOOD CAUSE APPEARING, it is hereby ordered that the Defendant's
23   appearance may be waived on _March
                                  ___   5, 2019
                                           _ _ _ _ __
24
25          March
     Dated: _ __  1,_2019
                                                    Jennifer L. Thurston,
26                                                  U.S. Magistrate Judge
27



     Waiver of Personal Appearance
